        Case 4:17-cv-00223-JTK Document 41 Filed 08/04/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

SAM EDWARD THURMOND, SR., ADC #127149;                                      PLAINTIFFS
KHALAN ELLINGTON, ADC #655082;
RASHAN DIXON, ADC #108165;
BOBBY RAY WYLES, JR., ADC #149401;
TERRY DON BEAVER, ADC #657603;
JEREMY TODD HALEY

v.                             4:17CV00222-BSM-JTK
                               4:17CV00223-BSM-JTK
                               4:17CV00224-BSM-JTK
                               4:17CV00248-BSM-JTK
                               4:17CV00289-BSM-JTK
                               4:17CV00368-BRW-JTK

TIM RYALS, Sheriff, Faulkner County; et al.                               DEFENDANTS


                                     JUDGMENT

      Pursuant to the Order entered in this matter on this date, it is Considered, Ordered,

and Adjudged that this case is DISMISSED with prejudice.

      IT IS SO ADJUDGED this 4th day of August, 2021.




                                         _________________________________
                                         JEROME T. KEARNEY
                                         UNITED STATES MAGISTRATE JUDGE
